MEMO ENDORSED
Application for leave to withdraw GRANTED as follows: Mr. Silver is ordered
to remain on as counsel for Defendants Real Thai Cuisine, Inc., Nimnual
Likitvarin, and Pookie Doe for the next sixty (60) days. During that time
period, Defendants will either obtain substitute counsel or, with respect to
the individual defendants, proceed pro se. Mr. Silver will explain to his
clients their options, including the facts that (i) the corporate defendant
cannot proceed pro se, and (ii) the corporate defendant will default if new
counsel is not obtained. Additionally, the Court directs counsel for both
sides to continue the settlement discussions referenced during the telephonic
conference held with the Court on March 20, 2020.

All deadlines are stayed for the next 60 days. Counsel are directed to submit
a joint letter to the Court on or before May 22, 2020, regarding Defendants’
representation issues and the status of settlement discussions.

Dated:   March 24, 2020              SO ORDERED.
         New York, New York




                                     HON. KATHERINE POLK FAILLA
                                     UNITED STATES DISTRICT JUDGE
